 



EXHIBIT 10.3
INTERCREDITOR AGREEMENT
     INTERCREDITOR AGREEMENT, dated as of November 9, 2007 (as modified,
amended, restated or supplemented from time to time, this “Agreement”), by and
among PNC BANK, NATIONAL ASSOCIATION, in its capacity as Administrator under the
Receivables Purchase Agreement (as hereinafter defined) (the “Administrator”),
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent (in such capacity,
the “Collateral Agent”, and together with the Administrative Agent, the “Lender
Agent”) under the Loan Agreement (as hereinafter defined), COOPER RECEIVABLES
LLC (the “Transferor”), and COOPER TIRE & RUBBER COMPANY (“Cooper Tire”).
WITNESSETH:
     WHEREAS, Cooper Tire has agreed to sell, contribute, transfer and assign to
the Transferor, and the Transferor has agreed to purchase or otherwise acquire
from Cooper Tire, as Originator under the Purchase and Sale Agreement (in such
capacity, the “Originator”), all of the right, title and interest of the
Originator in the Receivables (as hereinafter defined) pursuant to that certain
Purchase and Sale Agreement dated as of August 30, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase and Sale
Agreement”);
     WHEREAS, the Transferor, as seller, Cooper Tire, in its capacity as
Servicer, the Receivables Purchasers (each as defined below), and the
Administrator, in its capacities as LC Bank (as defined in the Receivables
Purchase Agreement), and as administrator for the Receivables Purchasers, are
parties to an Amended and Restated Receivables Purchase Agreement dated as of
September 14, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Receivables Purchase Agreement”), pursuant to which,
among other things, (i) the Receivables Purchasers have agreed, among other
things, to purchases from the Transferor from time to time undivided percentage
ownership interests in Receivables purchased by or contributed to the Transferor
pursuant to the Purchase and Sale Agreement and (ii) the Transferor has granted
a lien on the Receivables to the Administrator for the benefit of the
Receivables Purchasers;
     WHEREAS, the Purchase and Sale Agreement and the Receivables Purchase
Agreement provide for the filing of UCC financing statements to perfect the
ownership and security interest of the parties thereto with respect to the
property covered thereby;
     WHEREAS, Cooper Tire, as a borrower (in such capacity, the “Borrower”),
Max-Trac Tire Co., Inc., (“Max-Trac”), as a borrower, the Lender Agent, PNC, as
syndication agent, Banc of America Securities LLC and PNC Capital Markets LLC,
as joint book managers and joint lead arrangers, and the financial institutions
from time to time party thereto as Lenders are parties to a Loan and Security
Agreement dated as of November 9, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used but not defined herein have the respective meanings ascribed to such terms
in the Loan Agreement);

 



--------------------------------------------------------------------------------



 



     WHEREAS, to secure Cooper Tire’s obligations to the Lenders and Lender
Agent under the Loan Agreement and other Loan Documents (as hereinafter
defined), Cooper Tire has granted to the Lender Agent for the benefit of the
Lenders a lien over, among other things, inventory, certain accounts receivable
and certain general intangibles, including the Unsold Receivables (as
hereinafter defined), and all proceeds of the foregoing; and
     WHEREAS, the parties hereto wish to set forth certain agreements with
respect to the Receivables Assets (as hereinafter defined) and with respect to
the Lender Collateral (as hereinafter defined);
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration,
receipt of which is hereby acknowledged, it is hereby agreed as follows:
ARTICLE 1.
DEFINITIONS.
     1.01. Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
     “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
     “Borrower” is defined in the fourth Recital.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York, Pittsburgh, Pennsylvania,
Chicago, Illinois, Wisconsin or Charlotte, North Carolina are authorized or
required by law to remain closed.
     “Claim” means the Lender Claim or the Receivables Claim, as applicable.
     “Collections” means, for any Receivable as of any date, (i) all amounts,
whether in the form of wire transfer, cash, checks, drafts, or other
instruments, that are received (or deemed received) by the Transferor, the
Originator, Cooper Tire in its capacity as servicer or the Administrator, in
each case in payment of amounts owed in respect of such Receivable (including
purchase price, finance charges, interest and other charges), or applied to any
amount owed by an Obligor on account of such Receivable, including, without
limitation, all amounts received on account of such Receivable (including
insurance payments and net proceeds of the sale or disposition of repossessed
goods or other collateral or property of an Obligor on account of such
Receivable) and all other fees and charges related thereto, (ii) cash proceeds
of Returned Goods with respect to such Receivable and (iii) all amounts paid by
Cooper Tire in respect of such Receivable pursuant to the Purchase and Sale
Agreement and/or the Receivables Purchase Agreement, in each case, whether
received or paid on, before, or after the delivery of a Receivables Termination
Notice under Section 2.19 of this Agreement.
     “Commingled Property” is defined in Section 2.03(d).

2



--------------------------------------------------------------------------------



 



     “Contract” has the meaning ascribed to such term in the Receivables
Purchase Agreement.
     “Disposition” means, with respect to any assets of Cooper Tire, any
liquidation of Cooper Tire or its assets, the establishment of any receivership
for Cooper Tire or its assets, the appointment of an administrator, trustee,
conservator or other custodian for Cooper Tire or any part of its assets, a
bankruptcy proceeding (or any other proceeding under insolvency, debtor relief
or debt adjustment laws) of Cooper Tire (either voluntary or involuntary), the
payment of any insurance, condemnation, confiscation, seizure or other claim
upon any such assets or the condemnation, confiscation, seizure, loss or
destruction thereof, or damage to, or any other sale, transfer, assignment or
other disposition of such assets.
     “Enforcement” means collectively or individually, for (a) any of the
Administrator or the Receivables Purchasers to (i) declare a Facility
Termination Date to have occurred under the Receivables Documents by reason of
an occurrence of a Termination Event thereunder (or any Facility Termination
Date shall have occurred automatically by reason of an occurrence of a
Termination Event thereunder) or (ii) commence the judicial or nonjudicial
enforcement of any of the default rights and remedies under the Receivables
Documents and/or (b) any of the Lender Agent or the Lenders during the
continuance of a Lender Event of Default (i) to demand payment in full of or
accelerate the indebtedness of Cooper Tire owing to the Lenders and Lender Agent
or (ii) to commence the judicial or nonjudicial enforcement of any of the
default rights and remedies under the Loan Documents.
     “Enforcement Notice” means a written notice delivered in accordance with
Section 2.05, which notice shall (i) if delivered by the Administrator, state
that a Facility Termination Date has been declared or deemed declared by reason
of an occurrence of a Termination Event and state that an Enforcement Period has
commenced and (ii) if delivered by the Lender Agent, state that a Lender Event
of Default has occurred and that the payment in full of the Lender Claim has
been demanded or the indebtedness of Cooper Tire to the Lenders has been
accelerated or Lender Agent has otherwise commenced the judicial or nonjudicial
enforcement of any default rights and remedies under the Loan Documents, and
state that an Enforcement Period has commenced.
     “Enforcement Period” means the period of time following the receipt by
either the Lender Agent, on the one hand, or the Administrator, on the other, of
an Enforcement Notice delivered by the other until the earliest of the
following: (i) the Receivables Claim has been satisfied in full, none of the
Receivables Purchasers have any further obligations under the Receivables
Documents and the Receivables Documents have been terminated; (ii) the Lender
Claim has been satisfied in full, the Lenders have no further obligations under
the Loan Documents and the Loan Documents have been terminated; and (iii) the
parties hereto agree in writing to terminate the Enforcement Period.
     “Facility Termination Date” has the meaning ascribed to such term in the
Receivables Purchase Agreement.
     “Inventory” has the meaning ascribed to such term in the UCC, including all
goods intended for sale, lease, display or demonstration; all work in process;
and all raw materials, and other materials and supplies of any kind that are or
could be used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or

3



--------------------------------------------------------------------------------



 



otherwise used or consumed in the Originator’s business (but excluding equipment
(as such term is defined in the UCC) and Returned Goods).
     “Lender Claim” means all of the indebtedness, obligations and other
liabilities of Cooper Tire and its subsidiaries now or hereafter arising under,
or in connection with, the Loan Documents including, but not limited to, all
sums now or hereafter lent or advanced to or for the benefit of Cooper Tire, all
reimbursement obligations of Cooper Tire with respect to letters of credit, any
interest thereon (including, without limitation, interest accruing after the
commencement of a bankruptcy, insolvency or similar proceeding relating to
Cooper Tire, whether or not such interest is an allowed claim in any such
proceeding), any reimbursement obligations, fees or expenses due thereunder, any
costs of collection or enforcement, and all other “Obligations” under and as
defined in the Loan Agreement.
     “Lender Collateral” means all property and interests in property, now owned
or hereafter acquired or created, of Cooper Tire in or upon which a Lender
Interest is granted or purported to be granted by Cooper Tire to the Lender
Agent for the benefit of the Lenders under any of the Loan Documents, and
includes, without limitation,
     (a) all of the interests in property described in the first proviso of
Section 2.01(a) hereof;
     (b) all Unsold Receivables;
     (c) all rights to, but not the obligations of, the Originator under all
Related Security with respect to any of the Unsold Receivables;
     (d) all monies due or to become due to the Originator with respect to any
of the foregoing;
     (e) all books and records of the Originator to the extent related to any of
the foregoing;
     (f) all Collections and other products and proceeds (as defined in the
applicable UCC) of any of the foregoing, including, without limitation, all
funds which either are received by the Originator in its individual capacity or
as servicer or the Transferor from or on behalf of the Obligors in payment of
any amounts owed (including, without limitation, invoice price, finance charges,
interest and all other charges) in respect of any of the Unsold Receivables or
are applied to such amounts owed by the Obligors (including, without limitation,
any insurance payments that Cooper Tire, in its individual capacity or as
servicer or the Transferor applies in the ordinary course of its business to
amounts owed in respect of any of the Unsold Receivables, and the net proceeds
of the sale or other disposition of repossessed goods or other collateral or
property of the Obligors in respect of any of the Unsold Receivables or any
other parties directly or indirectly liable for payment of such Unsold
Receivables); and
     (g) all proceeds of the foregoing.
     In no event shall the Lender Collateral include any property released from
the Lender Interest pursuant to Section 2.01(a).

4



--------------------------------------------------------------------------------



 



     “Lender Deposit Account Control Agreement” means a “Deposit Account Control
Agreement” as such term is defined in the Loan Agreement.
     “Lender Event of Default” has the meaning ascribed to the term “Event of
Default” in the Loan Agreement.
     “Lender Interest” means, with respect to any property or interest in
property, now owned or hereafter acquired or created, of Cooper Tire, any lien,
claim, encumbrance, security interest or other interest of the Lender Agent or
the Lenders in such property or interests in property.
     “Lenders” means the “Lenders” and “Secured Parties” under and as defined in
the Loan Agreement, the Lender Agent, the Syndication Agent, the Joint Lead
Arrangers and the Joint Book Managers (each as defined in the Loan Agreement).
     “Loan Agreement” is defined in the fourth Recital.
     “Loan Documents” has the meaning ascribed to such term in the Loan
Agreement.
     “Lock-Box Account” has the meaning ascribed to such term in the Receivables
Purchase Agreement.
     “Obligor” has the meaning ascribed to such term in the Receivables Purchase
Agreement.
     “Originator” is defined in the first Recital.
     “Outstanding Balance” has the meaning ascribed to such term in the
Receivables Purchase Agreement.
     “Person” means any individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity or a governmental body or any
political subdivision thereof.
     “Pledged Collateral” means (a) the Transferor Stock, (b) the Subordinated
Note, (c) all payments of principal and interest or dividends or other
distributions on, and other rights to payment under, any of the foregoing, and
(d) all proceeds of any of the foregoing.
     “Proceeds” has the meaning ascribed to such term in the UCC.
     “Purchase and Sale Agreement” is defined in the first Recital.
     “Purchased Receivables” means now owned or hereafter existing Receivables
sold, transferred or contributed, or purported to be sold, transferred or
contributed by the Originator to the Transferor under the Purchase and Sale
Agreement, but does not include any Receivable (or interest therein or
Receivables Assets related thereto) that is sold, transferred or contributed, or
purported to be sold, transferred or contributed, by the Originator to the
Transferor after the Sale Termination Date.

5



--------------------------------------------------------------------------------



 



     “Receivable” means any indebtedness and other obligations owed to the
Originator or the Transferor or any right of the Transferor or the Originator to
payment from or on behalf of an Obligor or any right to reimbursement for funds
paid or advanced by the Transferor or the Originator on behalf of an Obligor,
whether constituting an account, chattel paper, payment intangible, instrument
or general intangible, however arising (whether or not earned by performance),
and includes, without limitation, the obligation to pay any finance charges,
fees and other charges with respect thereto.
     “Receivables Assets” means
     (a) each Purchased Receivable;
     (b) all rights to, but not the obligations of, the Originator under all
Related Security with respect to any of the foregoing Receivables;
     (c) all monies due or to become due to the Originator with respect to any
of the foregoing;
     (d) all books and records of the Originator to the extent related to any of
the foregoing;
     (e) all Collections and other products and proceeds (as defined in the
applicable UCC) of any of the foregoing, including, without limitation, all
funds which either are received by the Originator in its individual capacity or
as servicer or the Transferor from or on behalf of the Obligors in payment of
any amounts owed (including, without limitation, invoice price, finance charges,
interest and all other charges) in respect of any of the above Receivables or
are applied to such amounts owed by the Obligors (including, without limitation,
any insurance payments that Cooper Tire, in its individual capacity or as
servicer or the Transferor applies in the ordinary course of its business to
amounts owed in respect of any of the above Receivables, and the net proceeds of
the sale or other disposition of repossessed goods or other collateral or
property of the Obligors in respect of any of the above Receivables or any other
parties directly or indirectly liable for payment of such Receivables);
     (f) all right, title and interest (but not obligations) of the Transferor
in and to each lock-box account into which any Collections or other products or
proceeds (as defined in the applicable UCC) with respect to such Receivables may
be deposited, and any related investment property acquired with any such
Collections or other products or proceeds (as such term is defined in the
applicable UCC);
     (g) all rights, powers and privileges (but not any obligations) of the
Transferor under the Purchase and Sale Agreement; and
     (h) all proceeds of the foregoing.
     “Receivables Claim” means all indebtedness, obligations (monetary or
otherwise) and other liabilities of the Originator to the Transferor and of the
Originator and the Transferor to the Receivables Purchasers and/or the
Administrator now or hereafter arising under, or in connection with, the
Receivables Documents, including, but not limited to, all sums or increases now
or

6



--------------------------------------------------------------------------------



 



hereafter advanced or made to or for the benefit of the Transferor thereunder as
the purchase price paid for Purchased Receivables (or interests therein), all
reimbursement obligations of the Transferor with respect to letters of credit,
any interest or yield thereon (including, without limitation, interest or yield
accruing after the commencement of a bankruptcy, insolvency or similar
proceeding relating to Cooper Tire or the Transferor, whether or not such
interest or yield is an allowed claim in any such proceeding), any repayment or
reimbursement obligations, fees or expenses due thereunder, and any costs of
collection or enforcement.
     “Receivables Documents” means the Purchase and Sale Agreement, the
Receivables Purchase Agreement and any other agreements, instruments or
documents (i) executed by the Originator and delivered to the Transferor, the
Administrator or the Receivables Purchasers or (ii) executed by the Transferor
and delivered to the Administrator or the Receivables Purchasers.
     “Receivables Interest” means, with respect to any property or interests in
property, now owned or hereafter acquired or created, of the Originator
(regardless of whether sold or contributed by the Originator to the Transferor),
any lien, claim, encumbrance, security interest or other interest of the
Transferor and/or the Administrator or any Receivables Purchaser in such
property or interests in property.
     “Receivables Purchase Agreement” is defined in the second Recital.
     “Receivables Purchaser” means each Person from time to time party to the
Receivables Purchase Agreement in the capacity of a “Purchaser” or
“Administrator” (each as defined in the Receivables Purchase Agreement).
     “Receivables Termination Notice” means a written notice from the Lender
Agent to the Administrator stating that a Lender Event of Default has occurred
and that the payment in full of the Lender Claim has been demanded or the
indebtedness of Cooper Tire to the Lenders has been accelerated.
     “Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, data processing software
and related property and rights) maintained with respect to Receivables, the
Obligors thereunder and the Receivables Assets.
     “Related Security” means, with respect to any Receivable:
     (a) all of the Originator’s and the Transferor’s interest in any Returned
Goods and documentation of title evidencing the shipment or storage of any
Returned Goods, the sale of which gave rise to such Receivable,
     (b) all instruments and chattel paper that may evidence such Receivable,
     (c) all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto,

7



--------------------------------------------------------------------------------



 



     (d) solely to the extent applicable to such Receivable, all of the
Originator’s and the Transferor’s rights, interests and claims under the
Contracts relating to such Receivable, and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, and
     (e) all of the Originator’s and the Transferor’s rights, interests and
claims under the Purchase and Sale Agreement and the other Transaction Documents
(as such term is defined in the Receivables Purchase Agreement).
     “Returned Goods” means returned, repossessed or foreclosed goods and/or
merchandise the sale of which gave rise to a Receivable.
     “Sale Termination Date” means the earliest to occur of (a) the date the
Facility Termination Date occurs with respect to all Purchasers (as such term is
defined in the Receivables Purchase Agreement), (b) the date on which an Event
of Bankruptcy occurs with respect to the Originator and (c) the Business Day
immediately following the date on which the Administrator receives a Receivables
Termination Notice; provided however, the occurrence of the Sale Termination
Date and the cessation of the sale and transfer of Receivables from the
Originator to the Transferor shall be subject to applicable bankruptcy laws and
any orders of any bankruptcy court.
     “Servicer” has the meaning ascribed to such term in the Receivables
Purchase Agreement.
     “Subordinated Note” means the “Company Note” as such term is defined in
Section 3.1 of the Purchase and Sale Agreement.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York.
     “Unsold Receivables” means any Receivables other than Purchased
Receivables.
     “Termination Event” has the meaning ascribed to such term in the
Receivables Purchase Agreement.
     “Transferor Stock” means (a) all of the issued and outstanding membership
interests of the Transferor, (b) all additional membership interests of the
Transferor issued from time to time, (c) all options, warrants and other rights
with respect to the foregoing and (d) all dividends and other distributions on
account of such membership interests.
     1.02. References to Terms Defined in the Receivables Documents and the Loan
Documents. Whenever in Section 1.01 a term is defined by reference to the
meaning ascribed to such term in any of the Receivables Documents or in any of
the Loan Documents, then, unless otherwise specified herein, such term shall
have the meaning ascribed to such term in the Receivables Documents or Loan
Documents, respectively, as in existence on the date hereof, without giving
effect to any amendments of such term (or any amendment of terms used in such

8



--------------------------------------------------------------------------------



 



term) as may hereafter be agreed to by the parties to such documents, unless
such amendments have been consented to in writing by all of the parties hereto.
ARTICLE 2.
INTERCREDITOR PROVISIONS.
     2.01. Priorities with Respect to Receivables Assets.
     (a) Notwithstanding any provision of the UCC, any applicable law or
decision or any of the Loan Documents or the Receivables Documents, the Lender
Agent (for itself and on behalf of each Lender) hereby agrees that, at all times
prior to the Sale Termination Date, upon the sale or other transfer or any
purported sale or transfer (including, without limitation, by way of capital
contribution) (to the extent recharacterized as a financing) of any Receivable
(or interest therein) by the Originator to the Transferor pursuant to the
Purchase and Sale Agreement, any Lender Interest of the Lenders or the Lender
Agent in such Receivables and all Receivables Assets with respect thereto shall
automatically and without further action cease and be forever released and
discharged and the Lender Agent and the Lenders shall have no right, title or
interest therein; provided, however, that nothing in this Section 2.01 or in the
definition of “Receivables Assets” shall be deemed to constitute a release or
subordination by the Lender Agent or any of the Lenders of: (i) any Lender
Interest in the proceeds received by Cooper Tire from the Transferor for the
sale of Receivables pursuant to the Purchase and Sale Agreement (including,
without limitation, cash payments made by the Transferor under the Subordinated
Note (as the outstanding principal balance under the Subordinated Note may
increase or decrease from time to time)); (ii) any Lender Interest or right of
the Lender Agent or any of the Lenders in any interests that Cooper Tire may
acquire from the Transferor or the Administrator in Returned Goods or that
Cooper Tire has in Returned Goods; or (iii) any Lender Interest or right that
any of the Lenders or the Lender Agent has in any Unsold Receivables and the
proceeds thereof, or (iv) any Lender Interest or right that the Lender Agent or
any of the Lenders has in any deposit or other bank account subject to any
Lender Deposit Account Control Agreement; provided further, however, that any
Lender Interest in such Returned Goods shall be junior and subject and
subordinate to the Receivables Interest therein unless and until each of Cooper
Tire and the Transferor shall have made all payments or adjustments required to
be made by it under the Receivables Documents on account of the reduction of the
Outstanding Balance of any Purchased Receivable related to such Returned Goods.
If any goods or merchandise, the sale of which has given rise to a Purchased
Receivable, are returned to or repossessed by Cooper Tire, on behalf of the
Transferor, then, upon payment by Cooper Tire or the Transferor of all
adjustments required on account thereof under the Receivables Purchase
Agreement, the Receivables Interest in such Returned Goods shall automatically
and without further action cease to exist and be released and extinguished and
such Returned Goods shall thereafter not constitute Receivables Assets for
purposes of this Agreement unless and until such Returned Goods have been resold
so as to give rise to a Receivable and such Receivable has been sold,
contributed, or otherwise transferred to the Transferor.
     (b) The Lender Agent further acknowledges and agrees that to the extent
that, notwithstanding Section 2.01(a) above, the Lender Agent or any Lenders are
deemed to have any interest, claim or benefit in or from the Receivables Assets
whether by operation of law, legal

9



--------------------------------------------------------------------------------



 



process, pursuant to applicable provisions of the Bankruptcy Code or otherwise
(including without limitation by virtue of Section 1111(b) of the Bankruptcy
Code or any successor provision having similar effect under the Bankruptcy
Code), then any such interest, claim or benefit in or from the Receivables
Assets is and shall be expressly subordinated to the indefeasible payment in
full of the Receivables Claim (whether or not any such claim is legally
perfected or otherwise entitled to a priority of distribution or application
under applicable law, including the Bankruptcy Code) including, without
limitation, the payment of post-petition interest on such other obligations and
liabilities.
     2.02. Respective Interests in Lender Collateral; Transferor Distributions
to Originator.
          (a) Except for all rights to access to and use of Records granted to
the Transferor, the Administrator, and the Receivables Purchasers pursuant to
the Receivables Documents and except for the Receivables Interest of the
Administrator (for the benefit of the Receivables Purchasers) in Returned Goods,
which interest is senior in all respects to any Lender Interest therein subject
to Section 2.01(a), each of the Transferor and the Administrator (for itself and
on behalf of each Receivables Purchaser) agrees that it does not have and shall
not have any Receivables Interest in the Lender Collateral, and that it consents
to the creation, attachment, perfection, and continued existence of the Lender
Interest in the Lender Collateral and the filing of UCC financing statements in
favor of the Lender Agent covering Lender Collateral but excluding any
Receivables Assets. Notwithstanding any provision of the UCC, any applicable law
or decision or any of the Loan Documents or the Receivables Documents, the
Transferor, the Administrator and the Receivables Purchasers hereby agree that,
at all times on and after the Sale Termination Date, upon the sale or other
transfer or any purported sale or transfer (including, without limitation, by
way of capital contribution) (to the extent recharacterized as a financing) of
any Receivable (or interest therein) on or after the Sale Termination Date by
the Originator to the Transferor, any Receivables Interest in such Receivables
and all Lender Collateral with respect thereto shall automatically and without
further action cease and be forever released and discharged and the
Administrator and the Receivables Purchasers shall have no right, title or
interest therein.
          (b) Each of the Transferor and the Administrator (for itself and on
behalf of each Receivables Purchaser) acknowledges and agrees that to the extent
that, notwithstanding Section 2.02(a) above, the Transferor, the Administrator
or any Receivables Purchaser is deemed to have any interest, claim or benefit in
or from the Lender Collateral whether by operation of law, legal process,
pursuant to applicable provisions of the Bankruptcy Code or otherwise (including
without limitation by virtue of Section 1111(b) of the Bankruptcy Code or any
successor provision having similar effect under the Bankruptcy Code), then any
such interest, claim or benefit in or from the Lender Collateral is and shall be
expressly subordinated to the indefeasible payment in full of the Lender Claim
(whether or not any such claim is legally perfected or otherwise entitled to a
priority of distribution or application under applicable law, including the
Bankruptcy Code) including, without limitation, the payment of post-petition
interest on such other obligations and liabilities.
          (c) Transferor shall distribute all payments made by Transferor to
Originator in accordance with the Purchase and Sale Agreement into a bank
account of Originator that is subject to a Lender Deposit Account Control
Agreement.

10



--------------------------------------------------------------------------------



 



     2.03. Distribution of Proceeds. At all times, all proceeds of Lender
Collateral and Receivables Assets shall be distributed in accordance with the
following procedure:
          (a) (i) Subject to the subordination provisions of Section 2.01(a),
all proceeds of the Lender Collateral shall be paid to the Lender Agent for
application on the Lender Claim and other obligations and liabilities owing
under the Loan Agreement and other Loan Documents until the Lender Claim and
such other obligations and liabilities have been paid and satisfied in full in
cash and the Loan Agreement is terminated; and (ii) any remaining proceeds shall
be paid to Cooper Tire or as otherwise required by applicable law, and the
Transferor and the Administrator (for itself and on behalf of each Receivables
Purchaser) agrees that none of the Transferor, the Administrator or the
Receivables Purchasers have, nor shall they have, any Receivables Interest in
such remaining proceeds. The foregoing shall not, however, impair any claim or
any right or remedy that the Transferor, the Administrator or the Receivables
Purchasers may have against Cooper Tire under the Receivables Documents or
otherwise.
          (b) Subject to the subordination provisions of Section 2.02(a), all
proceeds of the Receivables Assets shall be paid to the Administrator for
application against the Receivables Claim in accordance with the Receivables
Documents until the Receivables Claim has been paid and satisfied in full in
cash and the Receivables Documents have terminated; and (ii) subject to
Section 2.01 hereof, any remaining proceeds shall be paid to the Transferor or
as otherwise required by applicable law. The Lender Agent (for itself and on
behalf of each Lender) agrees that, except as set forth in Section 2.01 hereof,
neither the Lender Agent nor the Lenders have, nor shall they have, any Lender
Interest in such remaining proceeds. The foregoing shall not, however, impair
any claim or any right or remedy that the Lender Agent or the Lenders may have
against Cooper Tire under the Loan Documents or otherwise.
          (c) The Administrator agrees that, to the extent collections with
respect to any Lender Collateral are on deposit in any Lock-Box Account, each of
the Administrator and the Servicer shall use its commercially reasonable efforts
to identify such collections, and when so identified, will cause such
collections to be paid to an account of the Originator controlled by the Lender
Agent so long as the forwarding of such collections would not violate any law,
governmental rule, regulation or court order. The Lender Agent agrees that, to
the extent collections of the Receivables Assets are on deposit in an account
controlled by the Lender Agent, each of the Lender Agent and any applicable
servicer under the Loan Documents will use its commercially reasonable efforts
to identify such collections, and when so identified, cause such collections to
be paid to the Lock-Box Account identified by the Administrator so long as the
forwarding of such collections would not violate any law, governmental rule,
regulation or court order.
          (d) If any Inventory of Cooper Tire has been commingled with Returned
Goods in which the Receivables Interest continues as provided in Section 2.01(a)
above (such Returned Goods and commingled Inventory, to the extent consisting of
the same type and quality as such Returned Goods, collectively, the “Commingled
Property”), and the Lender Agent or any Lender receives any proceeds on account
of such Commingled Property (whether by reason of sale or by reason of insurance
payments on account thereof) prior to release of the Receivables Interest in the
Returned Goods included in such Commingled Property, then: (i) all proceeds of
such Commingled Property shall be paid to the Lender Agent, and the Lender Agent
shall,

11



--------------------------------------------------------------------------------



 



immediately upon receipt of such proceeds, pay to the Administrator for
application against the Receivables Claim a share of such proceeds equal to the
dollar amount of such proceeds multiplied by a fraction, the numerator of which
equals the book value of such commingled Returned Goods and the denominator of
which equals the book value of all of such Commingled Property; and (ii) any
remaining proceeds shall be paid to the Lender Agent for application against the
Lender Claim.
     2.04. Unsold Receivables.
          (a) The Transferor and the Administrator (for itself and on behalf of
each Receivables Purchaser) hereby acknowledge that the Lender Agent on behalf
of the Lenders and itself shall be entitled to Collections of Unsold
Receivables.
          (b) The Lender Agent agrees that it shall not exercise any rights it
may have under the Loan Documents to send any notices to Obligors informing them
of the Lenders’ interest (if any) in the Receivables or directing such Obligors
to make payments in any particular manner of any amounts due under the
Receivables prior to the later of payment in full of the Receivables Claim and
the termination of the Receivables Documents, except that from and after the
earlier of (i) the date that is 45 days after the Sale Termination Date and
(ii) the first date on which the Receivables Claim is less than $5,000,000, the
Lender Agent may inform any Obligors of Unsold Receivables that such Unsold
Receivables have been assigned to the Lender Agent and direct them as to where
and how to make payments on account of Unsold Receivables.
          (c) Cooper Tire shall maintain a system of accounting that enables it
to determine, for all Collections, the identity of the Receivables to which such
Collections relate, including, without limitation, whether such Receivables are
Purchased Receivables or Unsold Receivables. All of the parties hereto agree to
cooperate with one another in good faith in making such determinations. In the
event that Collections are received after the Sale Termination Date and the
Receivable to which such Collections relate cannot be determined with reasonable
certainty by the parties hereto after commercially reasonable inquiry, such
Collections shall, for purposes of this Agreement, be applied first to the
Receivables owed by such Obligor that have not been written off in accordance
with GAAP in chronological order beginning with the oldest such Receivable, and
then to the Receivables owed by such Obligor that have been written off in
accordance with GAAP in chronological order beginning with the oldest such
Receivable. In the event that Collections are received after the Sale
Termination Date and the Obligor from whom such Collections were received cannot
be determined with reasonable certainty by the parties hereto after commercially
reasonable inquiry, such Collections shall, for purposes of this Agreement, be
applied (to the extent that the parties hereto are entitled under applicable law
to retain such Collections) first to the Receivables Claim and the Lender Claim
on a pro rata basis, and second to the Transferor. Once identified, all proceeds
of Unsold Receivables shall be transferred from the applicable Lock-Box Account
to such other deposit accounts as the Lender Agent may specify from time to
time.
     2.05. Enforcement Actions. Each of the Lender Agent and the Administrator
agrees to use reasonable efforts to give an Enforcement Notice to the other
prior to commencement of Enforcement (but failure to do so shall not prevent
such Person from commencing Enforcement or

12



--------------------------------------------------------------------------------



 



affect its rights hereunder nor create any cause of action or liability against
such Person). Subject to the foregoing, each of the parties hereto agrees that
during an Enforcement Period:
          (a) Subject to any applicable restrictions in the Receivables
Documents, the Administrator may at its option and without the prior consent of
the other parties hereto, take any action to (i) accelerate payment of the
Receivables Claim or any other obligations and liabilities under any of the
Receivables Documents and (ii) liquidate the Receivables Assets or foreclose or
realize upon or enforce any of its rights with respect to the Receivables
Assets; provided, however, that the Administrator shall not take any action to
foreclose or realize upon or to enforce any rights it may have with respect to
any Receivables Assets constituting Returned Goods that have been commingled
with the Lender Collateral without the prior written consent of the Lender Agent
unless the Lender Agent has provided a written notice to the Administrator
stating that the Loan Documents have been terminated and all monetary
obligations under the Loan Documents have been satisfied in full.
          (b) Subject to any applicable restrictions in the Loan Documents, the
Lender Agent or the Lenders may, at their option and without the prior consent
of the other parties hereto, take any action to accelerate payment of the Lender
Claim or any other obligation or liability arising under any of the Loan
Documents, foreclose or realize upon or enforce any of their rights with respect
to the Lender Collateral, including, except as otherwise provided in
Section 2.03(d), with respect to any Receivables Assets constituting Returned
Goods that have been commingled with the Lender Collateral, and take any other
actions as they deem appropriate; provided, however, that the Lender Agent shall
not otherwise take any action to foreclose or realize upon or to enforce any
rights that either of them may have with respect to uncommingled Returned Goods
without the Administrator’s prior written consent unless the Administrator has
provided a written notice to the Lender Agent stating that the Receivables
Documents have been terminated and all monetary obligations under the
Receivables Documents have been satisfied in full.
          (c) If Returned Goods are commingled with Inventory, the parties agree
to cooperate in the disposition of Commingled Property and the application of
the proceeds thereof as provided in Section 2.03(d).
     2.06. Access to Records. (a) Subject to any applicable restrictions in the
Receivables Documents (but without limiting any rights under the Receivables
Documents), each of the Receivables Purchasers and the Administrator may enter
one or more premises of Cooper Tire, the Transferor or their respective
affiliates, whether leased or owned, at any time during reasonable business
hours, without force or process of law and without obligation to pay rent or
compensation to Cooper Tire, the Transferor, such affiliates, the Lenders or the
Lender Agent, whether before, during or after an Enforcement Period, and may
have access to and use of all Records located thereon and may have access to and
use of any other property to which such access and use are granted under the
Receivables Documents, in each case provided that such use is for the purpose of
enforcing or exercising the Administrator’s and/or the Receivables Purchasers’
rights with respect to the Receivables Assets.
     (b) Subject to any contractual restrictions regarding confidentiality,
(i) each of the Receivables Purchasers and the Administrator agrees to provide
Lender Agent with access to and use of all Records in its possession; provided
such access and use is for the purpose of enforcing

13



--------------------------------------------------------------------------------



 



or exercising the Lender Agent’s and Lenders’ rights with respect to the Lender
Collateral and (ii) each of the Lender Agent and the Lenders agrees to provide
the Administrator with access to and use of all books and records related to the
Lender Collateral in its possession; provided such access and use is for the
purpose of enforcing or exercising the Administrator’s and the Receivables
Purchasers’ rights with respect to the Receivables Assets.
     2.07. Accountings. Cooper Tire agrees to render statements to the
Administrator upon request, which statements shall identify in reasonable detail
the Unsold Receivables, the Returned Goods and the Receivables to which the
Returned Goods may relate. The Lender Agent agrees to inform the Administrator,
upon reasonable request, as to the Lender Agent’s then current estimate of the
outstanding amount of the Lender Claim, giving effect to the application of
proceeds of Lender Collateral as hereinbefore provided. Cooper Tire agrees to
render statements to the Lender Agent upon the request of the Lender Agent,
which statements shall identify in reasonable detail the Purchased Receivables
and shall render an account of the Receivables Claim, giving effect to the
application of proceeds of Receivables Assets and Lender Collateral as
hereinbefore provided; provided that the Administrator agrees to inform the
Lender Agent as to the Administrator’s then current estimate of the outstanding
amount of the Receivables Claim upon the reasonable request of the Lender Agent
from and after the date (if any) on which Cooper Tire has ceased to be the
Servicer under the Receivables Purchase Agreement. The Administrator agrees to
provide written notice to the Lender Agent, upon reasonable request, as to the
outstanding amount of the Receivables Interest of the Administrator (for the
benefit of the Receivables Purchasers) in Returned Goods, subject to receipt by
the Administrator of a statement from Cooper Tire identifying such Returned
Goods. Cooper Tire and the Transferor hereby authorize the Lender Agent and the
Administrator to provide the statements described in this section. None of the
Lender Agent, Cooper Tire or the Administrator shall bear any liability if their
respective accounts are incorrect.
     2.08. Agency for Perfection. The Administrator and the Lender Agent hereby
appoint each other as agent for purposes of perfecting by possession their
respective security interests and ownership interests and liens on the Lender
Collateral and Receivables Assets, as applicable, described hereunder. In the
event that the Administrator obtains possession of any item that it believes
with reasonable certainty to be part of the Lender Collateral, the Administrator
shall notify the Lender Agent of such fact, shall hold such Lender Collateral
and shall deliver such Lender Collateral to the Lender Agent upon request. In
the event that the Lender Agent obtains possession of any item that it believes
with reasonable certainty to be part of the Receivables Assets, the Lender Agent
shall notify the Administrator of such fact, shall hold such Receivables Assets
and shall deliver such Receivables Assets to the Administrator upon request. The
Administrator shall notify the Lender Agent with reasonable promptness whenever
the Receivables Documents are amended to expand the scope of the property owned
by or owed to the Receivables Purchasers thereunder; provided, however, that no
such amendment shall be deemed to affect the meaning of terms defined in this
Agreement unless the parties hereto consent in writing in accordance with
Section 1.02 of this Agreement. The Lender Agent shall notify the Administrator
with reasonable promptness whenever the Loan Documents are amended to expand the
scope of the collateral securing the obligations thereunder; provided, however,
that no such amendment shall be deemed to affect the meaning of terms defined in
this Agreement unless the parties hereto consent in writing in accordance with
Section 1.02 of this Agreement. No party to this Agreement shall be

14



--------------------------------------------------------------------------------



 



liable under this Agreement to any other party to this Agreement by reason of
its having, in good faith, relinquished possession of Lender Collateral or
Receivables Assets.
     2.09. UCC Notices. In the event that any party hereto shall be required by
the UCC or any other applicable law to give notice to the other of intended
disposition of Receivables Assets or Lender Collateral, respectively, such
notice shall be given in accordance with Section 3.01 hereof and ten (10) days’
notice shall be deemed to be commercially reasonable.
     2.10. Independent Credit Investigations. Neither the Receivables
Purchasers, the Administrator, the Lender Agent nor the Lenders, nor any of
their respective directors, officers, agents or employees, shall be responsible
to the other or to any other Person for the solvency, financial condition or
ability of Cooper Tire or the Transferor to repay the Receivables Claim or the
Lender Claim, or for the worth of the Receivables Assets or the Lender
Collateral, or for statements of Cooper Tire or the Transferor, oral or written,
or for the validity, sufficiency or enforceability of the Receivables Claim, the
Lender Claim, the Receivables Documents, the Loan Documents, the Administrator’s
or any Receivables Purchaser’s interest in the Receivables Assets or the
Lenders’ or the Lender Agent’s interest in the Lender Collateral. The Lenders
and the Receivables Purchasers have entered into their respective agreements
with Cooper Tire or the Transferor, as applicable, based upon their own
independent investigations. None of the Lender Agent, the Lenders, the
Administrator or the Receivables Purchasers makes any warranty or representation
to the other nor does it rely upon any representation of the other with respect
to matters identified or referred to in this Section 2.10.
     2.11. Limitation on Liability of Parties to Each Other. Except with respect
to liability for breach of express obligations under this Agreement, no party
shall have any liability to any other party except for liability arising from
the gross negligence or willful misconduct of such party or its representatives
as determined by a court of competent jurisdiction. No fiduciary duties on the
part of the Administrator or the Lender Agent are intended to be created under
this Agreement, notwithstanding the use of the terms “agent” or “agency.” Each
of the Administrator, on the one hand, and the Lender Agent, on the other hand,
are independent contractors with respect to the other and neither of them shall
be regarded as the agent, trustee or other fiduciary of the other by virtue of
this Agreement. The obligations and rights under this Agreement of each of the
Administrator and the Lender Agent apply to each such party solely in its
capacity as Administrator and Lender Agent, and not in any other capacity.
     2.12. Amendments to Loan Arrangements or to this Agreement. Each party
hereto shall, upon reasonable request of any other party hereto, provide copies
of all modifications or amendments and copies of all other documentation
relevant to the Receivables Assets or the Lender Collateral. All modifications
or amendments of this Agreement must be in writing and duly executed by an
authorized officer of each party hereto to be binding and enforceable.
     2.13. Marshalling of Assets. Nothing in this Agreement will be deemed to
require either the Administrator or the Lender Agent (i) to proceed against
certain property securing the Lender Claim (or any other obligation or liability
under the Loan Agreement or any other Loan Document) or the Receivables Claim
(or any other obligation or liability under any other Receivables Document), as
applicable, prior to proceeding against other property securing such Claim or
obligations or liabilities or against certain persons guaranteeing any such
obligations or

15



--------------------------------------------------------------------------------



 



(ii) to marshal the Lender Collateral (or any other collateral) or the
Receivables Assets (as applicable) upon the enforcement of the Lender Agent’s or
the Administrator’s remedies under the Loan Documents or Receivables Documents,
as applicable.
     2.14. Relative Rights.
          (a) The relative rights of the Lenders, each as against the other,
shall be determined by agreement among such parties in accordance with the terms
of the Loan Documents. The Administrator and the Receivables Purchasers shall be
entitled to rely on the power and authority of the Lender Agent to act on behalf
of all of the Lenders to the extent that the provisions of this Agreement have
the Lender Agent so act.
          (b) The Lender Agent and the Lenders shall be entitled to rely on the
power and authority of the Administrator to act on behalf of the Receivables
Purchasers to the extent that the provisions of this Agreement have the
Administrator so act.
     2.15. Effect Upon Loan Documents and Receivables Documents. By executing
this Agreement, Cooper Tire and the Transferor agree to be bound by the
provisions hereof (i) as they relate to the relative rights of the Lenders and
the Lender Agent with respect to the property of Cooper Tire, and (ii) as they
relate to the relative rights of Cooper Tire, the Transferor, the Receivables
Purchasers and/or the Administrator as creditors of (or purchasers from) Cooper
Tire or the Transferor, as the case may be. Cooper Tire acknowledges that the
provisions of this Agreement shall not give it any substantive rights as against
the Lender Agent or the Lenders and that nothing in this Agreement shall (except
as expressly provided herein) amend, modify, change or supersede the terms of
the Loan Documents as among Cooper Tire, the Lender Agent and the Lenders. The
Transferor and Cooper Tire acknowledge that the provisions of this Agreement
shall not give the Transferor or Cooper Tire any substantive rights as against
the Administrator or the Receivables Purchasers and that nothing in this
Agreement shall (except as expressly provided herein) amend, modify, change or
supersede the terms of the Receivables Documents as among the Transferor, Cooper
Tire, the Administrator and the Receivables Purchasers. Cooper Tire and the
Transferor further acknowledge that the provisions of this Agreement shall not
give either such party any substantive rights as against the other and that
nothing in this Agreement shall amend, modify, change or supersede the terms of
the Receivables Documents as between Cooper Tire and the Transferor.
Notwithstanding the foregoing, each of the Administrator (for itself and on
behalf of each Receivables Purchaser), and the Lender Agent (for itself and on
behalf of each Lender) agrees, that, as between themselves, to the extent that
the terms and provisions of the other Loan Documents or the Receivables
Documents are inconsistent with the terms and provisions of this Agreement, the
terms and provisions of this Agreement shall control.
     2.16. Nature of the Lender Claim and Modification of Loan Documents. Each
of the Transferor and the Administrator (for itself and on behalf of each
Receivables Purchaser) acknowledge that the Lender Claim and other obligations
and liabilities owing under the Loan Documents are, in part, revolving in nature
and that the amount of such revolving indebtedness that may be outstanding at
any time or from time to time may be increased or reduced and subsequently
reborrowed. Except as expressly set forth herein, the terms of the Loan
Documents may be modified, extended or amended from time to time, and the amount
thereof may be

16



--------------------------------------------------------------------------------



 



increased or reduced, all without notice to or consent by any of the Transferor,
the Administrator or the Receivables Purchasers and without affecting the
provisions of this Agreement; provided that nothing in this Section 2.16
(including, without limitation, the next succeeding sentence) shall be construed
to relieve Cooper Tire or the Transferor of its obligation to comply with the
covenants under the Receivables Purchase Agreement and the Purchase and Sale
Agreement. Without in any way limiting the foregoing, each of the Transferor and
the Administrator (for itself and on behalf of each Receivables Purchaser)
hereby agrees that the maximum amount of the Lender Claim and other obligations
and liabilities owing under the Loan Documents may be increased at any time and
from time to time to any amount.
     2.17. Nature of the Receivables Claim and Modification of Receivables
Documents. Cooper Tire and the Lender Agent (for itself and on behalf of each
Lender) acknowledges that the Receivables Claim and other obligations and
liabilities owing under the Receivables Documents are, in part, revolving in
nature and that the amount of such revolving obligations that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
reincurred. Except as expressly set forth herein, the terms of the Receivables
Documents may be modified, extended or amended from time to time, and the amount
thereof may be increased or reduced, all without notice to or consent by any of
Cooper Tire, the Lenders or the Lender Agent and without affecting the
provisions of this Agreement; provided that nothing in this Section 2.17
(including, without limitation, the next succeeding sentence) shall be construed
to relieve Cooper Tire of its obligation to comply with the covenants under the
Loan Agreement. Without in any way limiting the foregoing, each of Cooper Tire
and the Lender Agent (for itself and on behalf of each Lender) hereby agrees
that the maximum amount of the Receivables Claim and other obligations and
liabilities owing under the Receivables Documents and the amount of Receivables
that may be purchased or otherwise financed pursuant to the Receivables
Documents may, in each case, be increased at any time and from time to time to
any amount.
     2.18. Further Assurances. Each of the parties agrees to take such actions
as may be reasonably requested by any other party, whether before, during or
after an Enforcement Period, in order to effect the rules of distribution and
allocation set forth above in this Article 2 and otherwise to effectuate the
agreements made in this Article; provided that any such actions shall not
violate any law, governmental rule, regulation or court order.
     2.19. Termination and Cessation of Transfer of Receivables. From and after
the Sale Termination Date, Cooper Tire shall terminate and cease all transfers
of Receivables to the Transferor. Subject to applicable bankruptcy law, nothing
contained in this Section shall affect the rights of the Transferor,
Administrator or Receivables Purchasers with respect to Receivables Assets
transferred prior to the Sale Termination Date; provided, however, that such
termination and cessation shall be subject to applicable bankruptcy laws and any
orders of any bankruptcy court. Subject to the foregoing proviso, the parties
hereto acknowledge and agree that, notwithstanding anything to the contrary in
the Receivables Purchase Agreement or the Purchase and Sale Agreement, delivery
of a Receivables Termination Notice hereunder shall constitute a Facility
Termination Date under (and as defined in) the Receivables Purchase Agreement
and a Purchase and Sale Termination Event under (and as defined in) the Purchase
and Sale Agreement. Neither the Lender Agent nor Required Lenders shall deliver
a Receivables Termination Notice

17



--------------------------------------------------------------------------------



 



on any date during the continuance of any Lender Event of Default if on such
date the total utilization of the Revolver Commitment under (and as defined in)
the Loan Agreement is zero.
     2.20. No Petition; Subordinated Note; Stock. The Lender Agent (for itself
and on behalf of each Lender) hereby agrees, notwithstanding any provision of
the Loan Documents, that
          (a) in connection with its rights as pledgee of the Subordinated Note
and the Transferor Stock, (i) it will comply with the subordination provisions
of the Subordinated Note and (ii) it will not (A) unless and until it has
delivered a Receivables Termination Notice, assume ownership of the Subordinated
Note or the Transferor Stock, (B) exercise any voting rights under the
Transferor Stock, (C) institute, or cause or require the Originator to
institute, any action or suit or exercise, or cause or require the Originator to
exercise, any rights or remedies of the Originator upon or with respect to any
breach or default by the Transferor under any Subordinated Note or by the
Transferor or any other Person under any of the Receivables Documents, or (D)
exercise any other remedies on default by Cooper Tire under the Loan Documents
with respect to the Pledged Collateral or any other rights or interests of the
Originator under the Receivables Documents, in each case until receiving notice
from the Administrator that all Receivables Claims have been paid in full and
the obligations of the Originator and the Transferor under the Receivables
Purchase Agreement and the other Receivables Documents have been terminated;
provided, however, that, to the extent provided in the Loan Documents or under
applicable law, the Lender Agent may take, or require Cooper Tire to take,
reasonable actions to assure the validity, perfection and priority of the Lender
Agent’s security interest in the Pledged Collateral and proceeds thereof;
          (b) prior to the date that is one year and one day after the date upon
which the Receivables Claim is paid in full, it will not institute against, or
join any other Person in instituting against, the Transferor any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding or other
similar proceeding under any bankruptcy or similar law of the United States or
any state of the United States;
          (c) it shall not contest or challenge, or join any other Person in
contesting or challenging, the transfers of Receivables Assets from the
Originator to the Transferor (except to the extent in violation of the terms of
this Agreement), whether on the grounds that such transfers were disguised
financings, preferential transfers, fraudulent conveyances or otherwise or a
transfer other than a “true sale” or a “true contribution.” Without limiting the
foregoing, it shall not contest or challenge, or join any other Person in
contesting or challenging, the validity, enforceability, priority or perfection
of the interest of the Transferor in any of the Receivables Assets, or the
validity, enforceability, priority or perfection of the interest of any assignee
of the Transferor (including any Receivables Purchaser) in any of the
Receivables Assets. In addition, it shall not (x) assert that any Person and the
Transferor should be substantively consolidated or that the Transferor is not or
was not a limited liability company separate and distinct from the Originator or
any other Person, or (y) challenge the valuation of any Receivables Assets which
any Receivables Purchaser, any assignee of such Receivables Purchaser or the
Administrator may elect to liquidate as permitted under the Receivables
Documents, or otherwise assert that any such liquidation was illegal, not done
in a commercially reasonable manner, or otherwise invalid or improper; and

18



--------------------------------------------------------------------------------



 



          (d) neither the Administrator nor any Receivables Purchaser has a
fiduciary duty to any Lender based on the pledge of the Subordinated Note or
Transferor Stock.
ARTICLE 3.
MISCELLANEOUS.
     3.01. Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including by facsimile
copy) and delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or facsimile as to each party hereto, at its
address set forth under its name on Schedule 3.01 hereto or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective upon
receipt or, in the case of notice by telex, when telexed against receipt of the
answerback, or in the case of notice by facsimile copy, when verbal confirmation
of receipt is obtained, in each case addressed as aforesaid.
     3.02. Agreement Absolute. This Agreement may not be modified or amended,
except in accordance with Section 2.12. This Agreement shall be applicable both
before and after the filing of any petition under the Bankruptcy Code by or
against Cooper Tire or the Transferor and all references herein to Cooper Tire
or the Transferor shall be deemed to apply to a debtor-in-possession for such
party and all allocations of payments between the Lenders and the Receivables
Purchasers shall, subject to any court order to the contrary, continue to be
made after the filing of such petition on the same basis that the payments were
to be applied prior to the date of the petition.
     3.03. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns. The successors and assigns for Cooper Tire and the
Transferor shall include a debtor-in-possession or trustee of or for such party.
The successors and assigns for the Lenders, the Receivables Purchasers, the
Lender Agent and the Administrator, as the case may be, shall include any
successor Lenders, Receivables Purchasers, Lender Agent and Administrator, as
the case may be, appointed under the terms of the Loan Documents or the
Receivables Documents, as applicable. Each of the Lender Agent (for itself and
on behalf of each Lender) and the Administrator (for itself and on behalf of
each Receivables Purchaser), as the case may be, agrees not to transfer any
interest it may have in, to or under the Loan Documents, the Receivables
Documents, the Lender Collateral, the Receivables Assets, the Lender Claim or
the Receivables Claim unless such transferee has been notified of the existence
of this Agreement and has agreed to be bound hereby. Any reference in this
Agreement to the Lender Agent shall include each successor Lender Agent that may
be appointed from time to time pursuant to the Loan Agreement, and each such
successor Lender Agent shall automatically and without further action become,
and be deemed to have become, a party hereto by its acceptance of its
appointment as a successor Lender Agent.
     3.04. Beneficiaries. The terms and provisions of this Agreement shall be
for the sole benefit of the parties hereto, the Lenders and the Receivables
Purchasers and their respective successors and assigns, and no other Person
shall have any right, benefit or priority by reason of this Agreement.

19



--------------------------------------------------------------------------------



 



     3.05. GOVERNING LAW. (A) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     (B) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF NEW YORK COUNTY, NEW YORK OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY
BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
     3.06. Section Titles. The article and section headings contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement among the parties hereto.
     3.07. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
     3.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.
* * * * *

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

            PNC BANK, NATIONAL ASSOCIATION,
as Administrator
      By:   /s/ William P. Falcon       Name:   William P. Falcon       
Title:   Vice President        BANK OF AMERICA, N.A.,
as Lender Agent
      By:   /s/ Thomas H. Herron       Name:   Thomas H. Herron        Title:  
Senior Vice President   

          S-1 Intercreditor Agreement





--------------------------------------------------------------------------------



 



         

            COOPER RECEIVABLES LLC,
as Transferor
      By:   /s/ Charles F. Nagy       Name:   Charles F. Nagy        Title:  
Assistant Treasurer              By:   /s/ Stephen O. Schroeder       Name:  
Stephen O. Schroeder        Title:   President and Treasurer        COOPER TIRE
& RUBBER COMPANY
as Originator, as Servicer and as Borrower
      By:   /s/ Charles F. Nagy       Name:   Charles F. Nagy        Title:  
Assistant Treasurer              By:   /s/ Philip G. Weaver       Name:   Philip
G. Weaver        Title:   Vice President & CFO  

          S-2 Intercreditor Agreement

 